Citation Nr: 1418237	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-31 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1988 to January 1992, with a subsequent period of Naval Reserves service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a lumbar spine disorder.  The Veteran timely appealed that decision.

This case was initially before the Board in March 2012, at which time the Board reopened the lumbar spine claim and remanded for further development.  The case was returned to the Board in February 2014, at which time the Board sought a medical opinion from the Veterans Hospital Administration (VHA).  This is the resulting Board decision after obtaining that opinion.


FINDINGS OF FACT

By resolving doubt in her favor, the Veteran's currently-diagnosed degenerative disc disease of the lumbar spine with spondylolisthesis is shown to have begun in or is otherwise due to her military service.


CONCLUSION OF LAW

The criteria establishing service connection for degenerative disc disease of the lumbar spine with spondylolisthesis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In light of the favorable decision with regards to the issue of service connection for a lumbar spine disorder, as discussed further below, the Board finds that further discussion with respect to VCAA is not warranted at this time.  This decision represents a full award of benefits able to be awarded on appeal as to that issue.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran is seeking service connection for a low back disability, diagnosed as degenerative disc disease with spondylolisthesis.  She contends that her current disability was caused by an in-service injury in May 1991 and that it was the "first and only time" she had ever injured her back.  She relates that she did not report any back problems at discharge because she was "not having the severe pain" at that time, but that she had intermittent low back pain chronically since military service.

On service entrance examination in August 1987, clinical evaluation of the spine was documented as normal.  Service treatment records reflect evaluation and treatment for a lower lumbar strain in May 1991.  Clinical evaluation of the spine was reported as normal at separation examination in December 1991.  Subsequent reports of medical history, examination reports, and Annual Certificates of Physical Condition from her Navy Reserve service reflect that the Veteran denied recurrent back pain or any physical defects that might restrict her performance on active duty or prevent mobilization, and clinical evaluation of the spine was reported as normal in November 1993.  Similarly, in Dental Health Questionnaires dated in January 1988, March 1990, August 1991, and September 1993, the Veteran denied having arthritis or painful joints.

Post-service private treatment records dated from June 2003 to May 2005 were silent for complaints, diagnosis, or treatment for back problems, and a February 2004 treatment note documents normal back on examination.

The Veteran was afforded three VA examinations in connection with her June 2005 claim for service connection.  In April 2009, the examiner opined that it was less likely as not that the current low back pain was associated with the single episode of low back pain during service and that the spondylolisthesis was a preexisting condition.  The examiner stated that this condition included an abnormality, which the examiner called both a congenital deformity and a congenital defect.  The Board remanded the claim to obtain a clear medical opinion to determine whether the reported preexisting spondylolisthesis was a congenital defect or congenital disease, whether any preexisting disease was aggravated during service, whether there was a superimposed disease or injury in addition to any preexisting congenital defect, and to obtain a supporting rationale for why the current diagnoses of non-congenital lumbar spine degenerative disc disease, degenerative joint disease, or facet arthropathy would not be related to in-service back pain.

Unfortunately, the April 2012 VA examination report and medical opinions, which were also rendered by the April 2009 examiner, did not identify whether the Veteran's spondylolisthesis was a congenital defect or congenital disease.  Similarly, the April 2012 VA opinion did not include a medical explanation as to why the examiner believed that spondylolisthesis clearly and unmistakably preexisted active military service.  The Board observes that a disability of the spine was not noted on entrance examination in August 1987, and the Veteran never reported a preexisting back disability or injury during her military service.

After the claim was returned to the Board in February 2014, the Board determined that a VHA opinion was necessary to address the above issues; such was obtained in April 2014.  Dr. H.O. opined in that opinion that the Veteran's spondylolisthesis was not a congenital defect, rendering the other questions regarding superimposed diseases moot.  He then opined that the Veteran's spondylolisthesis and other diagnosed lumbar spine disorders were at least as likely as not incurred during military service, to include the May 1991 lumbar strain.  

Based on the foregoing, and by resolving doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed degenerative disc disease (DDD) of the lumbar spine with spondylolisthesis is shown to be incurred during or otherwise related to her military service, to include the noted May 1991 lumbar strain therein.  

Accordingly, service connection for DDD of the lumbar spine with spondylolisthesis is warranted on the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for DDD of the lumbar spine with spondylolisthesis is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


